Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William A. White appeals the district court’s order denying his motion to order his trial attorney to tender discovery from White’s criminal prosecution. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. White, No. 7:08-cr-00054-JCT-1 (W.D.Va. June 13, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.